DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Disposition of Claims
This communication is considered fully responsive to the amendment filed on 12/15/2020.
Claim 65-66, 69-77, 79-80, 82-83, 85-87 are pending. 
Claim 65-66, 69-77, 79-80, 82-83, 85-87 have been amended. 
No claim has been added and no claim has been cancelled.

Response to Arguments
Applicant’s arguments, filed 12/15/2020, with respect to Claim Rejections - 35 USC § 103 have been fully considered and are persuasive.  The Claim Rejections - 35 USC § 103 has been withdrawn. 


Allowable Subject Matter
Claims 65-66, 69-77, 79-80, 82-83, 85-87 are allowed.

The following is an examiner’s statement of reasons for allowance:
Instant invention relates to handling of power control, and in particular to handling of transmit power control for a wireless device at multi-connectivity.
 65, 77, 80, 83 contains features which, when combined with other features in the claims, the prior art of record failed to anticipate or render obvious at the time when instant invention was made:

For example: 
A prior art reference, Stern-Berkowitz et al. (US 20130176953 A1) discloses  “METHODS, APPARATUS AND SYSTEMS FOR POWER CONTROL AND TIMING ADVANCE”,  recites, in part, in Fig. 8-9, also in paragraphs 0260-0261, 
 WTRU communicates with multiple eNBs, and one eNB (e.g., MeNB) is responsible for managing the power distribution for the WTRU among those eNBs. The managing eNB (e.g., MeNB), may, for example, be the eNB of, or that provides, the WTRU's PCell. Alternatively, the MeNB may be a designated eNB that manages the power distribution and/or scheduling among a set of eNBs. The MeNB may or may not be one of the eNBs with which the WTRU may communicate. The MeNB may be an eNB, any of the equivalents of an eNB discussed herein, or another entity, such as a network entity. 
The MeNB may determine one or more of the maximum allowed transmit power per-CC, per-band, per eNB, per scheduler, or per set of configured cells. Any of these determinations may be applicable per WTRU, per group of WTRUs, or for all WTRUs transmitting on or to that CC, band, eNB, scheduler, or set of configured cells. For example, the MeNB may do one or more of the following: The MeNB may determine the maximum power a WTRU is permitted to transmit in each UL CC or cell or set of configured UL CCs or cells that may belong to the same or different eNBs. The MeNB, or another eNB, may provide this value to the WTRU for each CC or cell or set of 

A prior art reference, Shin et al. (US 20110038271 A1) discloses  “APPARATUS AND METHOD FOR UPLINK POWER CONTROL FOR A WIRELESS TRANSMITTER/RECEIVER UNIT UTILIZING MULTIPLE CARRIERS (title),  recites, in part, in paragraph 0135-0136,  a WTRU may be configured to carry UCI on the PUSCH. If PH>.gamma., where .gamma. represents a predefined threshold for the configuration, the eNB may reconfigure the WTRU through higher layer signaling, L1/L2 signaling or toggling a bit, to go back to concurrent PUCCH and PUSCH transmission. 
Alternatively, the WTRU may autonomously determine which control signaling scheme may be used in a subframe. For instance, if P.sub.PUSCH(i)+P.sub.PUCCH(i)<P.sub.CMAX-.gamma., concurrent PUSCH/PUCCH transmissions may be used. The WTRU's determination may be based on the transmit power available for PUCCH. For example, if [tilde over (P)].sub.PUCCH(i)-P.sub.PUCCH(i)>.eta. where .eta. represents the threshold for a maximum PUCCH power reduction factor, concurrent PUSCH/PUCCH transmission may be used. The 

While the disclosure of prior arts substantially discloses the claimed invention, it does not teach explicitly, suggest, or render obvious:
“wherein a sum of all of the separate configured transmit power values for the two or more contemporaneous links with the two or more corresponding wireless access points does not exceed a maximum allowed transmit power (PTOTALMAX) for the wireless device minus a threshold value (Pthresh) as determined by:  
    PNG
    media_image1.png
    15
    276
    media_image1.png
    Greyscale
 wherein Pthresh is related to a tolerance value for the maximum allowed transmit power for the wireless device”.
The claims introduce novel and non-obvious subject matter, and are in condition for allowance.

Application’s dependent claims 66, 69-76, 79, 82, 85-87 are allowed for the same reason as set forth above for their respective independent claim.

Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submissions should be clearly labeled "Comments onStatement of Reasons for Allowance." 

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M MOSTAZIR RAHMAN whose telephone number is (571)272-4785.  The examiner can normally be reached on 8:30am-5:00pm PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANDREW LAI can be reached on 571-272-9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M MOSTAZIR RAHMAN/
Examiner, Art Unit 2411

/JAMAAL HENSON/Primary Examiner, Art Unit 2411